Detailed Action
1. This Office Action is submitted in response to the Application filed 11-9-2020, wherein claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				

			Allowable Subject Matter

2. Claims 1-18 are allowed

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	3. The prior art discloses an ion implanter including an ion source that generates an ion beam according to an implant recipe; a scanner that scans the ion beam; first and second detectors that measure the ion beam current during implantation and calibration; a substrate stage for scanning a substrate; and a controller that performs an implant by scanning the ion beam over a substrate coated with a photoresist layer. USPN 6,657,209; USPN 10,361,066; and USPN 10,431,421.
	The prior art also discloses an ion implanter that uses two detectors for measuring beam current ratio’s. See USPN 4,587,433; USPN 5,760,409; and USPN 6,797,967.
 	However, the prior art fails to explicitly disclose the ion implantation system above where the controller determines a current difference ratio based upon the ion beam implant current, measured by a first detector, and an ion beam current measured during calibration at base pressure without the substrate present; and also determines a plurality of values of a current ratio (CR) for a plurality of times during implantation, based upon the difference ratio, where the current ratio is a ratio of the 
	Also, there would be no motivation to combine any prior art references to obtain the claimed invention. 
 	4. Claims 1, 7 and 13 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the ion implantation system above where the controller determines a plurality of values of a difference ratio based upon the measured implant current (I), the difference ratio given by (I-B)/(B), where B is current measured by the first detector, during a calibration at base pressure without the substrate present; and where the controller also determines a plurality of values of a current ratio (CR) for a plurality of instances during the implant, respectively, based upon the difference ratio, the current ratio being a ratio of the implant current to a current measured by a second detector, positioned over the substrate position, during the calibration, as described at [0039]-[0048] of the applicants published  specification.. 
	5. Claims 2-6, 8-12 and 14-18 are allowed by virtue of their dependency upon allowed claim 1, 7 and 13.	




	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
November 2, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881